DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200235177 (Tang et al) in view of US 20160233236 (Lai et al).
Concerning claim 1, Tang discloses a substrate (100);
a thin film transistor on the substrate ([0036]);
a pixel electrode (4) electrically connected to the thin film transistor;
a first transparent planarization layer (25) between the thin film transistor and the pixel electrode, the first transparent planarization layer comprising a first contact hole for electrically connecting the thin film transistor to the pixel electrode; and
a colored planarization layer (3) on the first transparent planarization layer comprising a colored pigment or carbon black ([0046]), the colored planarization layer comprising a second contact hole for electrically connecting the thin film transistor to the pixel electrode.
Tang does not disclose that the first transparent planarization layer comprises an organic material.
	However, Lai discloses the use of an organic transparent planarization layer in an organic light emitting device ([0041]]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use an organic transparent planarization layer as the planarization layer of Tang because of its suitability for use in organic light emitting device as disclosed by Lai. 
Considering claim 14, Tang discloses  the method comprising: forming a thin film transistor on a substrate ([0036]); forming a first transparent planarization layer (25) on the thin film transistor, the first  transparent planarization layer comprising a first contact hole (Fig 8): forming a colored planarization layer (3) on the first transparent planarization layer, the colored planarization layer comprising a second contact hole (Fig. 8) and comprising a colored pigment or carbon black ([0046]); and forming a pixel electrode (4) on the colored planarization layer, the pixel electrode being electrically connected to the thin film transistor via the first contact hole and the second contact hole (Fig. 8).
Tang does not disclose that the first transparent planarization layer comprises an organic material.
	However, Lai discloses the use of an organic transparent planarization layer in an organic light emitting device ([0041]]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use an organic transparent planarization layer as the planarization layer of Tang because of its suitability for use in organic light emitting device as disclosed by Lai. 
Continuing to claims 3 and 18 (with these claims being similar in scope), Tang discloses herein the thin film transistor comprises a semiconductor layer (22), a gate electrode (24), and a connecting electrode (261), the gate electrode being on the semiconductor layer and the connecting electrode being on the gate electrode (Fig. 8), and
the semiconductor layer and the gate electrode are insulated from each other by a first insulating layer, and the gate electrode and the connecting electrode are insulated from each other by a second insulating layer and a third insulating layer ([0043]-[0045]).
Referring to claims 8, 9, and 20 (with these claims being similar in scope), Tang discloses wherein the first contact hole in the first transparent planarization layer and the second contact hole in the colored planarization layer overlap with each other (Fig. 8), and 
wherein the first contact hole has a first width, and the second contact hole has a second width that is different from the first width (Fig. 8, note that the second width is a tapered contact hole unlike the first contact hole which is straight).
Regarding claim 12, Tang discloses further comprising: a pixel defining layer (5) comprising a first opening that at least partially exposes the pixel electrode (Fig. 8); an intermediate layer (6) comprising an emission layer and at least one functional layer, the emission layer overlapping the first opening; and an opposite electrode (7) on the intermediate layer.
As to claim 15, Tang discloses  wherein the forming of the colored planarization layer comprises:
forming a colored material layer (3) on the first transparent planarization layer (Fig. 8);
 partially exposing the colored material layer; and
forming the second contact hole by developing the colored material layer that is exposed (Fig. 8).
Pertaining to claim 19, Tang discloses wherein the first transparent planarization layer has a first thickness from an upper surface of the third insulating layer, and the colored planarization layer has a second thickness from an upper surface of the first transparent planarization layer (Fig. 8).

Concerning claim 2 and 17 (with these claims being similar in scope), Tang discloses wherein the colored planarization layer is directly on the first transparent planarization layer (Fig. 8).
Tang does not disclose that the first transparent planarization layer comprises a positive photosensitive material, and the colored planarization layer comprises a negative photosensitive material.
However, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to use a photosensitive material as the planarization layer because of its suitability for the intended purpose.
Considering claim 6, Tang discloses forming a first transparent planarization layer in the embodiment according to Fig. 8.
The embodiment according to Fig. 8 does not disclose further comprising a second transparent planarization layer between the substrate and the first transparent planarization layer.
However, Tang does disclose in other embodiments that that multiple transparent planarization layers can be formed between the substrate and the pixel electrode (Figs. 2-5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form multiple transparent planarization layers to improve light extraction efficiency ([0004]) as disclosed by Tang.
Considering claims 4, 5, 7,  10, and 11 Tang discloses forming the first and second transparent planarization layers and contact holes.
Tang does not disclose wherein the first transparent planarization layer has a first thickness from an upper surface of the third insulating layer, and the first thickness is about 0.5 µm to about 2 µm,
wherein the colored planarization layer has a second thickness from an upper surface of the first transparent planarization layer, and the second thickness is about 0.5 µm to about 2 µm.
wherein the second transparent planarization layer has a third thickness from an upper surface of the third insulating layer, and the third thickness is about 0.5 µm to about 2 µm.
wherein the second width is about 5 µm to about 7 µm. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the thicknesses based on design choice absent evidence that the claimed device would perform differently.
Continuing to claim 13, Tang discloses forming a pixel defining layer.
Tang does not disclose further comprising a spacer on the pixel defining layer, wherein the spacer comprises a material that is the same as a material included in the pixel defining layer.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04 IV B.
Therefore absent evidence that the configuration of the pixel defining layer is significant it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the pixel defining layer in a shape based on design choice.

Response to Arguments

Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive. Applicant has argued that the primary prior art reference US 20200235177 (Tang et al) does not disclose that the transparent planarization layer comprises an organic material. This argument is found persuasive and a secondary reference US 20160233236 (Lai et al) has been introduced to overcome this limitation. Applicant has also argued criticality and has pointed to [00204] of the specification as evidence of such. Examiner believes that applicant intended to point to [00201] for this proof, but does not find that argument to be persuasive. [00201] states that “the colored planarization layer including the colored pigment or carbon black that is-44- 1 188951different from the material of the transparent planarization layer is on the transparent planarization layer including the organic material, and, thus, oxidation of the opposite electrode due to the photolysis of the organic material in the transparent planarization 5layer by the external light may be prevented or substantially prevented.” The examiner believes that this statement does not provide evidence of the criticality of the use of an organic transparent planarization layer over another materially different transparent planarization layer, but that it is critical to use a colored planarization layer including a colored pigment or carbon black over a formed organic transparent planarization layer in order to combat the destructive effects of photolysis on the opposite electrode. Therefore the examiner does not find the argument to be persuasive. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached Monday-Friday 7a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	08/11/22